Citation Nr: 0945071	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-34 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for schizophrenia. 

2.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder. 

3.  Entitlement to an effective date earlier than July 3, 
1991 for service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to April 1959 
and from November 1959 to January 1960.  There is unverified 
evidence of service on active duty for training in the U.S. 
Army in 1956.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of a Department of 
Veterans Affairs Regional Office (RO) that, in part, denied 
an effective date earlier than July 3, 1991 for service 
connection and a 30 percent rating for posttraumatic stress 
disorder (PSTD).  

The appeal also comes before the Board from a September 2005 
rating decision of an RO that denied service connection for 
schizophrenia and that denied a rating in excess of 30 
percent for PTSD.  

Issues of additional disability compensation for a dependent 
child, proper creation of a debt as a result of overpayment 
of compensation benefits, and waiver of overpayment are on 
appeal before the Board and are addressed in a separate 
decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service treatment records during service in the Marine Corps 
showed that while the Veteran was incarcerated in the brig, a 
guard found him in an unconscious state with a glassy stare 
and noisy respirations.  The Veteran was alert and talkative 
after six hours and showed no evidence of disturbed thinking.  
There were no clinical comments regarding traumatic events in 
the brig. The attending physician diagnosed a mild acute 
dissociative reaction related to the stress of confinement.  

In December 1958 after release from the brig but while 
awaiting court-martial, the Veteran was again hospitalized 
for similar symptoms.  The attending physician diagnosed 
passive aggressive reaction.  The Veteran was transferred to 
a naval hospital in the United States for further evaluation.  
In a March 1959 treatment summary, a military physician in a 
neuropsychiatric clinic noted the Veteran's reports of 
excessive alcohol consumption related to episodes of 
unconsciousness in August and December 1958.  The Veteran 
attributed the episode in the brig in October 1958 to 
exhaustion from hard labor and attributed his disciplinary 
actions to excessive alcohol consumption and late return to 
his duty station.  The physician diagnosed chronic moderate 
passive aggressive reaction with negative attitude, repeated 
disciplinary offenses, excessive alcohol intake, and minimal 
stress.  The physician concluded that the Veteran had a long 
standing personality disorder characterized by passive 
aggressive traits and that he was unsuitable for further 
service.  The Veteran received a general discharge under 
honorable conditions for the convenience of the government 
but not for a medical disability.  

In November 1959, the Veteran enlisted in the Air Force using 
a slightly different first name and date and place of birth.  
On an enlistment physical examination medical history 
questionnaire, the Veteran denied any excessive drinking 
habit, nervous trouble, or previous hospitalizations.  
Approximately three weeks after enlistment while at basic 
training, the Veteran was taken to the base hospital by 
military policemen following a considerable intake of alcohol 
and placing his fist through a wall.  After being placed in 
the stockade for two days, the Veteran refused to eat or 
speak, appeared anxious, and fell asleep during an 
examination.  An examiner noted the Veteran's report of 
hospitalization in the Marine Corps for rage reactions and a 
suicide attempt.  A suicide attempt and any subsequent 
treatment are not shown in the record.  The physician noted 
improvement over the next two weeks of hospitalization, but a 
final examination showed a moderate degree of anxiety, 
flattened affect, and lack of spontaneity in conversation.  
There was no evidence of delusions or hallucinations.  The 
physician diagnosed chronic moderate schizophrenic reaction 
in partial remission manifested by episodes of pathologic 
intoxication but with minimal stress.  A medical board 
approved the diagnosis, indicating that the disorder pre-
existed service and was not permanently aggravated by 
service.  The Veteran received an honorable discharge with no 
medical disability.  

In July 1974, a VA physician noted the Veteran's reports of 
irritability, anger, and loss of self control with rapid 
breathing and heartbeat but no loss of consciousness.  The 
physician noted the Veteran's reports of his history of 
blackouts, excess alcohol consumption, disciplinary actions, 
and diagnoses of passive aggressive personality in service, 
but noted no evidence of a current psychosis.  He noted that 
the Veteran presented immature responses to life situations, 
a low threshold of tolerance, and no motivation to work.  He 
did not diagnose a psychiatric disorder.  In August 1974, the 
RO denied service connection for a nervous condition.  

The Veteran was hospitalized at VA facilities in February 
1976 to April 1976 after episodes of excessive alcohol 
consumption and violent, inappropriate behavior.  The 
diagnosis was passive aggressive personality and episodic 
excessive drinking. 

On appeal in October 1976, the Board considered all evidence 
of record including the Marine Corps and Air Force treatment 
records and denied service connection for an acquired 
psychiatric disorder because the Veteran did not have a 
current psychosis.  The Board acknowledged the diagnosis of 
schizophrenia in the Air Force, but noted that a VA examiner 
in 1974 found no psychosis and diagnosed personality 
disorder.  The Board noted that a personality disorder is not 
a disease or disability for compensation purposes.   

Starting in 1985, the Veteran was admitted for detoxification 
for alcohol abuse on many occasions.  In May 1989, the 
Veteran was hospitalized at a private facility for suicidal 
ideation, excessive drinking, and drug overdose.  A physician 
noted the Veteran's reports military treatment and discharge 
for schizophrenia and alcohol abuse.  The final diagnosis was 
schizophrenic reaction, paranoid type, alcohol abuse, and 
major depression.  In 1991 and 1992 he was diagnosed 
additionally with bipolar disorder.  

In September 1997, a two member panel of VA physicians 
examined the Veteran and noted a review of the claims file 
including the service treatment records and post service 
history of psychiatric and substance abuse care.  The 
physicians also noted the Veteran's reports of physical abuse 
during his confinement in the Marine Corps brig in 1957.  The 
physicians diagnosed posttraumatic stress disorder, 
provisional diagnoses of alcohol induced mood disorder with 
depressive features, and psychotic disorder with 
hallucinations as well as a borderline personality disorder.  

The Veteran was again hospitalized at VA facilities in July 
and September 1998.  A VA physician in September 1998 noted 
the Veteran's reports of combat action and wounds during 
service in the Marine Corps.  The physician diagnosed PTSD, 
schizophrenia, paranoid type by history, and ethanol 
intoxication withdrawal and dependence.  

In March 1999, the RO granted service connection and a 30 
percent rating for PTSD, effective July 7, 1991, the date of 
receipt of a petition to reopen a claim for an acquired 
psychiatric disorder.  The RO concluded that PTSD co-existed 
with alcohol dependence and a personality disorder.  In 
January 2000, the RO denied an increased rating for PTSD.  
The Veteran did not express timely disagreement with either 
decision, and the decisions became final.  

In April 2004, the RO again denied an increased rating for 
PTSD and entitlement to an earlier effective date.  The RO 
noted that a change in the law effective April 11, 1980 added 
PTSD as a disability for VA purposes and provided the 
criteria for the assignment of an effective date in view of a 
liberalizing law.  In June 2004, the Veteran did not express 
disagreement with the assigned rating.  However, he claimed 
that service connection for schizophrenia was warranted and 
expressed disagreement with the effective date.   In 
correspondence in April 2005, the Veteran again expressed 
disagreement with the effective date for service connection 
for PTSD and in May 2005 requested an increased rating for 
PTSD.  

The RO has not yet issued a statement of the case (SOC) 
regarding the issue of an earlier effective date.  The 
failure to issue an SOC is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999).   
Furthermore, the Veteran has not received notice regarding 
the criteria for revision of a final decision on the basis of 
clear and unmistakable error and on the provisions applicable 
to a liberalizing law.    

As noted above, the Veteran has been in law enforcement 
custody starting in October 1998 and incarcerated at a North 
Carolina correctional facility since March 1999.   The most 
recent compensation and pension examination for psychiatric 
disorders was in January 1997.   In correspondence in 
November 2003, the Veteran acknowledged receipt of a notice 
for a VA examination but noted that the correctional 
authorities would not transport him to an examination.  In 
August 2004, the Veteran specifically requested a VA 
examination at the prison. The RO scheduled another 
examination for PTSD in the summer of 2005 at a VA medical 
center, and not surprisingly, the Veteran failed to appear.  
The RO denied an increase rating for PTSD and service 
connection for schizophrenia, in part, because the Veteran 
failed to appear for the examination.  

In November 2003, the Veteran also noted that he was 
initially treated in prison for schizophrenia and PTSD, but 
that the prison physician refused to continue treatment 
without records of military and VA diagnoses.  In a May 2006 
statement, the Veteran reported that he had been refused 
treatment in prison. In correspondence in June 2008, the 
Veteran described his current psychiatric symptoms, indicated 
that the symptoms had become more severe, and explained how 
they affected his daily life.  The Board also notes that the 
Veteran was diagnosed with schizophrenia in service and on at 
least two occasions after service.   The RO has not requested 
any clinical records from the correctional facility.  The RO 
has not fulfilled the duty to assist by attempting to obtain 
an examination using a VA, contract, or prison physician at 
the correctional facility.  See Bolton v. Brown, 8 Vet.App. 
185, 191 (1995).  When examination of an incarcerated veteran 
is required, the RO and/or the local VHA Medical Examination 
Coordinator should confer with prison authorities to 
determine whether the veteran should be escorted to a VA 
medical facility for examination by VHA personnel, or 
examined at the prison by VHA personnel, prison medical 
providers at VA expense, or a fee-basis providers contracted 
by VHA.  If a problem cannot be resolved at the local level, 
the RO must contact the C&P Service Program Review Staff 
(214A) for assistance.  Veterans Benefits Manual MR-21MR, 
part III, iv, 3.A.11.d. (2009). 
There is no medical opinion of record addressing whether the 
Veteran currently experiences schizophrenia, and if so, 
whether that disorder is a separate co-existing disorder or 
an alternative diagnosis of a single acquired psychiatric 
disorder.  A request for records of prison care, if any, and 
an attempt to provide an examination in prison are necessary 
to decide the claims.    

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative notice relevant to the 
criteria for revision of an RO decision 
that assigned an effective date for 
service connection for PTSD on the basis 
of clear and unmistakable error and on 
the basis of the liberalizing law that 
added PTSD as a compensable disability in 
April 1980.  

2.  Request from the North Carolina 
Department of Corrections, Mountain View 
Correctional Institution, Spruce Pine, 
North Carolina, all records of medical 
treatment of the Veteran for a 
psychiatric disorder since March 1999.  
Associate any records received with the 
claims file.  

3.  Attempt to schedule the Veteran for a 
VA or state psychiatric examination at 
the Mountain View Correctional 
Institution by a VA, contract, or state 
prison psychiatrist or psychologist 
following the guidance in MR-21MR cited 
above.  If an examination cannot be 
arranged, prepare a complete explanation 
of the actions taken to arrange for the 
examination, the reasons an examination 
could not be provided, and the results of 
consultations with the C&P Service 
Program Review Staff.  Associate the 
explanation with the claims file.  If an 
examination cannot be arranged, then 
schedule a review of the claims file by a 
VA psychiatrist or psychologist for 
evaluation without an examination.  

Provide the examiner with the claims 
file.  Request that the examiner review 
the claims file and note the review in 
the examination report.   Request that 
the examiner evaluate the Veteran's PTSD 
and any other current psychiatric 
disabilities, if any, and provide an 
assessment of the impact of PTSD on the 
activities of daily life in the prison 
environment.  Request that the examiner 
provide an opinion whether the Veteran 
experiences schizophrenia, and if so, 
whether that disorder is a separate co-
existing disorder with PTSD or an 
alternative diagnosis for a single 
disorder.  If the examiner determines 
that schizophrenia is present and 
separate from PTSD, request the examiner 
provide an opinion whether schizophrenia 
is related to psychiatric treatment in 
service or any other aspect of service.  

4.  Provide the Veteran and his 
representative with a statement of the 
case relevant to the denial of an earlier 
effective date for service connection for 
PTSD.  Provide the Veteran and his 
representative with the appropriate 
opportunity to respond and to perfect an 
appeal as desired.  

5.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claims on appeal.  If 
any benefit sought remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.   

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including cooperating with VA and prison authorities in 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The Veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


